Citation Nr: 0020584	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  94-48 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service connected postoperative residuals of a left inguinal 
herniorrhaphy.    

2.  Entitlement to an increased (compensable) rating for 
service connected postoperative residuals of a left 
varicocelectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied increased (compensable) 
ratings for left inguinal herniorrhaphy and left 
varicocelectomy.  The case previously came before the Board 
in April 1997, where it was remanded to obtain additional VA 
medical records.  The RO has since readjudicated the 
veteran's claim and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected postoperative residuals 
of a left inguinal herniorrhaphy is manifested by complaints 
of occasional sharp left inguinal pain, but no objective 
evidence of an inguinal hernia on either side, nor any mass 
or other abnormality in the groin area.

3.  The veteran's service connected postoperative residuals 
of a left varicocelectomy is manifested by complaints of 
occasional sharp left inguinal pain and no objective evidence 
of a varicocele. 


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a compensable rating 
for service connected postoperative residuals of a left 
inguinal herniorrhaphy have not been satisfied.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 
4.114 Diagnostic Code 7338 (1999).

2.  The criteria for an assignment of a compensable rating 
for service connected postoperative residuals of a left 
varicocelectomy have not been satisfied.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 
4.115b Diagnostic Codes 7804, 7599 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented well-grounded claims for higher 
evaluations for the service-connected disabilities on appeal 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

	I.  Left inguinal herniorrhaphy    

In considering the severity of the veteran's residual 
inguinal hernia disability, it is essential to trace the 
medical and rating history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  The RO granted service connection for 
left inguinal herniorrhaphy in September 1971, with a 
noncompensable rating effective May 4, 1971, the date 
following service discharge.  His service medical records 
show complaints of testicular pain beginning during initial 
recruit training.  Further evaluations led to a diagnosis of 
left varicocele and indirect inguinal hernia.  He underwent 
surgical treatment in January 1971, consisting of a 
varicocelectomy and left inguinal herniorrhaphy.  Following 
service discharge, the veteran received VA inpatient 
treatment in July 1971 following complaints of pain and 
swelling in his testicles.  Subsequent rating actions by the 
RO have confirmed the noncompensable rating.  

The veteran has appealed this noncompensable rating for 
residuals of postoperative left inguinal herniorrhaphy, 
arguing that the severity of his condition warrants a higher 
disability rating.  After a review of the record, the Board 
finds that the evidence is against a higher rating for this 
disability.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

The veteran is currently rated under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7338, for inguinal hernia.  Under DC 
7338, a 60 percent rating is warranted for an inguinal hernia 
that is large, postoperative, recurrent not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  A 30 percent rating is warranted when 
the inguinal hernia is small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.  A 10 percent rating is warranted when the 
hernia condition is postoperative recurrent, readily 
reducible and well supported by truss or belt.  A 
noncompensable rating is warranted when the condition was not 
operated, but remediable; or when the hernia is small, 
reducible, or without true hernia protrusion.    

The Board does not find evidence to support an increased 
rating under DC 7338 for the veteran's residual condition 
from postoperative left inguinal herniorrhaphy.  The evidence 
does not show that the veteran has a postoperative recurrent 
inguinal hernia, readily reducible and well supported by 
truss or belt.  The veteran underwent two VA examinations in 
February 1999.  During the first examination, the veteran 
complained of sharp left inguinal pain that occurs about 
twice a month.  During these pain episodes, the veteran 
states that he has to sit down or lean against something 
because he feels "whoozy".  He also stated that he has this 
"whoozy" feeling if he stands or walks for too long.  Upon 
examination, there was no evidence of an inguinal hernia on 
either side, and the examiner did not find any mass or other 
abnormality in the scrotal area.  The examiner also noted 
that there was a very subtle scar in the left inguinal 
region, which is not raised or indurated or tender to 
palpation.  The Board finds that this evidence does not 
support a separate rating for tender or painful superficial 
scars under DC 7804; nor for DC 7803 (scars, superficial, 
poorly nourished, with repeated ulceration) or DC 7805 
(limitation of function of body part due to scar).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
diagnostic impression was status post left inguinal 
herniorrhaphy and varicocelectomy with mild intermittent 
twinges of pain in the area with normal physical examination, 
and no evidence of recurrent or residual inguinal hernias.             

The second VA examination in February 1999, a specific 
genitourinary examination, includes the veteran's complaints 
of occasional left inguinal pain and syncope episodes.  
However, the veteran also explained that he has had syncopal 
episodes in the past when drinking alcohol.  Upon 
examination, his abdomen was soft and nontender, with no 
palpable masses.  The testicles were also without masses or 
tenderness.  The examiner found no hernias on palpation on 
the left or right side.  An old varicocele was detected.  The 
examiner also noted a "very well healed" small left 
inguinal herniorrhaphy scar.  The examiner noted some slight 
tenderness on palpation of the scar.  The Board again finds 
that "some slight tenderness" in the area of the well 
healed scar is insufficient evidence to support a compensable 
rating under DC 7804 for painful and tender superficial scar 
on objective demonstration.  This examiner's diagnostic 
impression also included a finding of no evidence of a 
recurrent inguinal hernia.             

With no evidence of a recurrent hernia condition, the Board 
finds no justification to increase the disability rating 
under DC 7338 to 10 percent.  VA outpatient treatment records 
from June 1998 to October 1999 reveal the veteran's 
occasional complaints of left inguinal pain, but provide no 
evidence of a recurrent hernia condition.  Overall, the Board 
finds that the preponderance of the evidence is against 
granting an increased (compensable) rating for the residuals 
of the left inguinal herniorrhaphy.  

	II.  Left varicocelectomy 

In a September 1971 rating decision, the RO granted service 
connection for left varicocelectomy, with a noncompensable 
rating effective May 4, 1971, the date following service 
discharge.  As stated in the previous section, his service 
medical records show complaints of testicular pain beginning 
during initial recruit training.  Further evaluations led to 
a diagnosis of left varicocele and indirect inguinal hernia 
that was surgically repaired in January 1971.  Following 
service discharge, the veteran received VA inpatient 
treatment in July 1971 following complaints of pain and 
swelling in his testicles.  Subsequent rating actions by the 
RO have confirmed the noncompensable rating.  

The veteran has appealed this noncompensable rating for 
residuals of postoperative left varicocelectomy, arguing that 
the severity of his condition warrants a higher disability 
rating.  After a review of the record, the Board finds that 
the evidence is against a higher rating for this disability.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 7599.  DC 7599 is used to rate unlisted 
conditions of the genitourinary system by analogy to a 
disability listed in the Schedule.  See 38 C.F.R. §§  4.20, 
4.27 (1999).  The Board notes that there is no specific 
diagnostic code for varicocelectomy residuals or for 
varicocele.  The February 1999 VA examinations revealed the 
presence of the old varicocele, but the examiner found "no 
evidence of a varicocele at this time."  The Board finds no 
specific diagnostic code under the ratings for the 
genitourinary system, 38 C.F.R. § 4.115b, which could provide 
an analogous rating of the veteran's residual varicocele 
condition.  As discussed in the previous section, the 
veteran's only complaint regarding either of his disabilities 
on appeal is occasional sharp pain in the left inguinal area.  
As discussed in the Board's reasoning for the postoperative 
inguinal hernia condition, and as it applies to the veteran's 
postoperative varicocelectomy condition, this occasional 
sharp pain does not establish a basis for a compensable 
rating for a genitourinary condition under the Schedule, 
especially when there is no objective evidence of a current 
varicocele.      

The Board also considers the possibility of a rating for the 
surgical scar as it relates to the left varicocelectomy.  As 
discussed in the previous section, the most recent VA 
examinations, from February 1999, do not support a further 
rating under DCs 7803, 7804 or 7805.  The examiner from the 
February 8, 1999 examination describes the surgical scar as 
"very subtle", and "not raised or indurated or tender to 
palpation."  The VA examiner from the February 13, 1999 
genitourinary examination found "some slight tenderness when 
the herniorrhaphy scar was palpated".  The Board finds that 
slight tenderness is not a sufficient basis to grant a 
compensable rating for the veteran's residual scar.  Thus, no 
compensable rating is warranted under DC 7803-7805 for this 
condition.   

The Board concludes that the evidence does not support an 
increased rating under DC 7599, or any other diagnostic code, 
for the veteran's residual left varicocelectomy disability.  
There is no evidence of a varicocele.  Thus, the current 
noncompensable rating for this disability is appropriate. 

	III. Extraschedular rating

The noncompensable ratings for the veteran's residuals of 
postoperative left inguinal herniorrhaphy and postoperative 
left varicocelectomy disabilities according to the Schedule 
do not, however, preclude the Board from granting a higher 
rating for these disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether the assignment of an extraschedular rating is 
warranted for either of these disabilities. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings exists in the 
Schedule for residuals of inguinal hernia and for residuals 
of varicocelectomy that anticipates greater disability from 
these conditions.  However, the record does not establish a 
basis to support a higher rating for either of these 
disabilities under the Schedule.  Additionally, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record does not show that the veteran has 
required frequent hospitalization or treatment for either his 
postoperative left inguinal herniorrhaphy or varicocelectomy.  
Furthermore, the evidence does not show that either of these 
conditions has markedly interfered with the veteran's 
employment.  The veteran has stated that he has not been able 
to work because of problems with these conditions.  
Specifically, he stated in a March 2000 letter that he cannot 
lift heavy objects and prolonged standing results in groin 
discomfort.  Even taking into account these assertions, the 
Board finds no objective evidence to show that his inguinal 
herniorrhaphy or varicocelectomy procedures have interfered 
with his ability to obtain gainful employment, such as would 
not involve heavy lifting or prolonged standing.  The Board 
also notes that as part of the veteran's history taken for 
the February 1999 VA examination, the veteran stated that he 
has been incarcerated for almost 20 years since the time of 
his service separation, which obviously has had an adverse 
impact on his ability to obtain employment.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case for either of these disabilities.


ORDER

Entitlement to an increased (compensable) rating for 
postoperative residuals of a left inguinal herniorrhaphy is 
denied.

Entitlement to an increased (compensable) rating for 
postoperative residuals of a left varicocelectomy is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

